In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-528V
                                        UNPUBLISHED


    THOMAS LAHA,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: July 15, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Causation-In-Fact; Influenza (Flu)
                                                            Vaccine; Shoulder Injury Related to
                       Respondent.                          Vaccine Administration (SIRVA)


Renée J. Gentry, Vaccine Injury Clinic, George Washington University Law School,
Washington, DC for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On April 29, 2020, Thomas Laha filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that that he suffered left shoulder and arm pain as a
result of his influneza vaccination on October 5, 2018. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On July 13, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Specifically, Respondent indicates that

      [m]edical personnel at the Division of Injury Compensation Programs,
      Department of Health and Human Services (“DICP”), have reviewed the
      Petition and medical records filed in this case. Based on their review, DICP
      concluded that petitioner suffered a Table injury of left SIRVA [Shoulder
      Injury Related to Vaccine Administration]. DICP did not identify any other
      causes for petitioner’s left SIRVA, and based on the medical records
      outlined above, petitioner met the statutory requirements by experiencing
      six months of residual effects. See 42 U.S.C. § 300aa-13(a)(1)(B); 42
      U.S.C. § 300aa-11(c)(1)(D)(i) and (iii).

Id. at 6. Respondent further agrees that “compensation is appropriate, as petitioner has
satisfied all legal prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2